Title: To Thomas Jefferson from Joshua J. Moore, 8 July 1807
From: Moore, Joshua J.
To: Jefferson, Thomas


                        
                            Sir,
                            Washington 8th July 1807,
                        
                        Timothy Kirk called upon me and stated that he had devised an Instrument for finding the longitude on a
                            principle hitherto not acted upon. Though, as it is Said, the Inventor of some ingenious Machineries, for which he has
                            obtained Patents, he found it strangely difficult in the present Case to explain himself either in philosophical or in
                            common language. This he seemed to be aware of frequently deploring his incapacity of conveying Ideas to the Comprehension
                            of others: asserting with the most perfect Confidence that in case he could do so, his Invention would be seen and
                            acknowledged to be a compleat resolution of the long agitated Problem.—I was willing to assist him in removing the Viel
                            which interposed between him and the understanding of his fellow citizens. After much questioning, repetitions and
                            Corrections, (—minuting down his Ideas as I obtained them), his meaning was drawn forth: he read the Explanation paragraph
                            by paragraph, said that I had righty understood him, and that his Ideas were expressed to his Satisfaction.—I stated to
                            him that I could not conceive how his wheel work would exhibit the angle:—that with all the attention I could bestow upon
                            his Explanation, he still seem’d incapable of shewing that it would do so: although it was in fact the main point.—He
                            assented to this; but said that the modus operandi of the machine was imprinted most vividly in his mind, and he was
                            confident of its accuracy.
                        He wished me to certify that I believed the machine would answer the purpose intended; and I shewed him that
                            on the Ground last mentioned I must of course refuse. He then left it in charge to me to present you with a copy of his
                            explanation, herein enclosed; and which must speak for itself.
                  I have the Honor to be with the greatest Respect, Sir, Your
                            obedient Servant,
                        
                            Joshua
                                J Moore.
                        
                    